Wallace, C. J.
The defendants having removed this suit from the state court, the plaintiff moves to remand upon the ground that she was at the time of the commencement of the action, and now is, a citizen of the state of New York, the state where the defendants reside. The affidavit upon which the motion is founded is made by Conrad Poppenhauser, the husband of the plaintiff, and states that he was a resident of the state of New York continuously from 1848 *708to 1871; that be was naturalized in 1848, and became, and bas ever since been and now is, a citizen of tbe state and of tbe United States; that be and the plaintiff intermarried in 1859, and plaintiff came to this state with the deponent, and from that time resided with him continuously until 1871; that, although since 1871 be and tbe plaintiff have resided for tbe greater part of tbe time in Hamburg, Germany, be bas frequently returned and spent considerable time here; that his future residence will depend much on the exigency of bis business; and that neither he nor the plaintiff have in any way forfeited their rights as such citizens.
The plaintiff, by virtue of her husband’s naturalization, may not be an alien, and may be entitled to all tbe privileges of citizenship, but tbe question is whether she was a resident of this state when tbe action was brought. Conceding that she was not an alien, if she was not a resident of tbe state tbe suit was properly removed. Her position is no better than that of a native-born citizen who may have changed bis domicile. For tbe purposes of tbe jurisdiction of tbe courts of tbe United States, domicile is tbe test of citizenship. A person may be a resident alien, but cannot be a citizen .of tbe state when be bas abandoned bis domicile there. Case v. Clarke, 5 Mason, 70; Cooper v. Galbraith, 3 Wash. C. C. 540; Lanz v. Randall, 4 Dill. 425.
Upon tbe moving affidavit of plaintiff’s husband, the statement of facts is inconsistent with tbe legal inferences which are asserted. The facts that he left here in 1871 with bis wife, and that she bas never returned, although he bas been here temporarily at times, are more indicative of an intention to abandon the domicile here than tbe occasional visits on bis part are of retaining it. But among tbe papers in tbe record filed upon removal there is an affidavit of tbe plaintiff’s husband, made for the purpose of obtaining an order in the course of proceedings in the state court, in which ■ be distinctly states that both tbe plaintiff and himself reside at Hamburg, Germany. Of course tbe plamtiff’s domicile is determined by that of her husband; but when it appears that for many years she bas bad a permanent abode at Hambuig, and be bas lived there also, except when called away by tbe exigencies of business, tbe practical inference is that tbe place of her abode is also that of bis domicile. It must be held that tbe plaintiff’ has failed to show that she was domiciled in this state when tbe action was commenced.
It is insisted, that one Koenig, who is named as a defendant, is a citizen of Germany, and that there is not a divisible controversy between citizens of different states. ■ Tbe fact that Koenig bas not *709been served with process, and therefore Is not a party to the suit, disposes of this question. He may never be brought in. If he should be, it would seem that there is a controversy which is divisible, and can be litigated by the other parties without his presence. It matters not that there is another controversy involved in the issues to which ho may be an indispensable party. Barney v. Latham, 103 U. S. 205. Motion denied.